Citation Nr: 9925920	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-45 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right upper deltoid area, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from February 1968 to December 
1969.  This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from a September 1994 rating 
decision of the Atlanta, Georgia, Regional Office (RO) that 
denied the veteran's claim for an increased evaluation for 
residuals of a gunshot wound of the right upper deltoid area.  
The case was remanded to the RO for further development by 
the Board in June 1997.  The requested development was 
accomplished and the RO continued to deny an increased 
rating, in excess of 20 percent, for the veteran's right 
shoulder disability.

The Board notes that the veteran, by written statements dated 
March 1998, April 1998, and June 1999, has raised the issues 
of entitlement to service connection for hearing loss, post 
traumatic stress disorder (PTSD), asthma as secondary to 
herbicide exposure in service, and a heart disorder as 
secondary to service-connected disability.  As these 
additional issues have not been adjudicated and developed, 
and as none is intertwined with the issue on appeal, they are 
referred to the RO for appropriate action.  See Kellar v. 
Brown, 6 Vet.App. 157 (1994); Godfrey v. Brown, 7 Vet.App. 
398 (1995).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran incurred a through-and-through gunshot wound 
(GSW) to the right upper deltoid area as a result of enemy 
action in February 1969.

3.  Currently, residuals of the GSW to the right upper 
deltoid area are manifest subjectively by complaint of 
decreased strength and grip ability; and objectively by non-
tender, non- adherent, small scars; full range of motion of 
shoulder, elbow, wrist and hand joints; and no clinical 
evidence of muscle or neurological deficits.  


CONCLUSION OF LAW

The criteria for an increased evaluation, in excess of 20 
percent, for the veteran's GSW residuals of the right (major) 
upper deltoid area, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.56, Diagnostic Code 5303 (1996, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to a disability evaluation 
in excess of 20 percent for GSW residuals of the right 
shoulder is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented a claim which 
is plausible.  Generally, claims for increased evaluations 
are considered to be well grounded.  A claim that conditions 
have become more severe is well grounded where the condition 
was previously service- connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that the duty to assist mandated by 38 U.S.C.A. § 
5107(a) has been fulfilled as there is no indication of 
additional available evidence which would be relevant to the 
veteran's claim.  

In this regard, the Board has considered the veteran's 
representative's contention that the September 1997 physical 
examination was inadequate and therefore the case should be 
remanded again for additional neurological examination as 
well as orthopedic examination to include actual range-of-
motion measurements.  The Board finds that the examination 
report clearly states that physical examination revealed 
"full range of motion" as well as "no clinical evidence of a 
neurologic deficit."  Based on the finding of no limitation 
of motion it was not necessary for the examiner to include 
the actual measurements.  Thus, in the absence of any 
evidence that the examiner failed to conduct range-of-motion 
studies and evaluate the veteran neurologically, the Board 
finds that the September 1997 examination was adequate.  
Thus, the Board will proceed with resolution of this issue 
based on the evidence of record.

I.  Factual Summary

In the instant case, the veteran's service medical records 
(SMRs) show that he incurred a GSW to the right upper arm in 
the shoulder area on February 5, 1969.  It was sutured the 
following day and he was subsequently released to return to 
field once sutures were removed.  The veteran's service 
discharge examination report, dated November 1969, contained 
no reference to the wound, or residuals thereof.  However, on 
the "Report of Medical History", completed by the veteran 
in November 1969, he indicated that he received a through and 
through arm wound in February 1969 which "healed rapidly."  
These records also indicate that the veteran was right-
handed.  He was discharged from military service in December 
1969.  

Following his discharge from service, the veteran filed a 
claim for service connection for GSW residuals of the right 
upper arm.  The RO by rating decision dated April 1970 
awarded service connection and assigned a 10 percent rating 
for residuals of GSW, right arm.  

VA examination report dated June 1970 noted subjective 
complaint of weakness and soreness in the right arm and 
shoulder after lifting heavy weights or throwing a baseball 
for prolonged period.  Objective findings included a round 
shaped scar, anteriorly, at the level of the lower insertion 
of the right deltoid muscle, approximately the size of a 
dime.  There was a second posterior scar located 
approximately 11/2 inches below the level of the anterior scar, 
which was approximately 11/2 inches in length.  The examiner 
further noted that both scars were relatively smooth, 
nontender, and caused no deformity or other attachment to the 
surrounding tissue.  It was also noted that there was no 
evidence of functional impairment of the right arm, or 
shoulder.  

Thereafter, the RO considered reduction of the assigned 
rating, but ultimately (by rating decision dated October 
1970) the 10 percent rating was continued based on the 
subjective complaints of the veteran.  This disability 
evaluation remained in effect for many years until the 
veteran filed a claim for increased rating in July 1991.  
Following VA examination, the RO increased the assigned 
rating from 10 to 20 percent by rating decision of October 
1991.  It is manifest from the rating decision that the 
October 1991 rating board assigned a 20 percent disability 
evaluation based upon the finding that there was a through 
and through GSW of the upper deltoid area which required a 
finding of "moderate" muscle disability under 38 C.F.R. 
§ 4.56.

The veteran submitted a claim for an increased rating in 
September 1993, alleging that his service-connected condition 
had increased in severity.  In subsequently submitted written 
statements and testimony before the undersigned Member of the 
Board in October 1996, the veteran has alleged that he has 
decreased strength and weakness in his right arm and weakness 
of grip, tingling and numbness in his right hand as a result 
of his right shoulder injury.

VA outpatient treatment records dated in July 1993 show that 
the veteran was seen complaining of pain and weakness in the 
right arm as well as weakness, numbness and tingling in the 
right hand.  Electromyogram and nerve conduction studies of 
the right upper extremity conducted in September 1993 were 
normal.  X-rays of the right shoulder were also normal.  
However, x-rays of the cervical spine revealed degenerative 
disc disease between the levels of vertebrae C5 and C7.  
There was prominent osteophytic encroachment upon the left 
C6-C7 foramen and the right C5-C6 and C6-C7 foramina.  There 
was also a laminectomy defect at C6.

Outpatient treatment record dated September 1993 noted 
continued complaints of pain and weakness in the right arm 
and objective finding of decreased sensation in the C7 
distribution down to 2 cm above the elbow.  It was noted that 
the x-rays showed degenerative disc disease and degenerative 
joint disease at the level of C7.  The diagnostic assessment 
was that the current problem was probably secondary to a 
right forearm muscle strain following increased activity.

VA outpatient treatment record dated March 1994 noted 
complaint of losing strength in the right arm for the past 11/2 
years.  Physical examination noted decreased strength of 4/5 
in the right upper extremity.  In September 1994, he was seen 
for refill of a prescription for Ibuprofen, 800 mg.  Review 
of additional VA outpatient treatment records dated to 
September 1997 revealed no evidence of complaint, finding or 
treatment relative to the right shoulder disability.

As noted in the Introduction above, the Board remanded this 
case in June 1997 for a VA examination, to include orthopedic 
and neurology evaluations, in order to determine the nature 
and severity of the residuals of the through-and-through GSW 
of the right deltoid area.

The veteran was afforded a VA examination in September 1997.  
The veteran complained of decreased strength in his right arm 
and decreased strength and grip in his right hand of four 
years' duration.  He denied pain, fasciculations and loss of 
sensation.  On physical examination, there was no evidence of 
bony abnormality or obvious muscular atrophy.  Both the 
entrance and exit scars had no evidence of any keloid 
formation, itching, ulceration, weeping, erythema, or 
swelling.  Pulses were equal and palpable in both arms.  He 
had full range of motion in the shoulder, elbow, wrist and 
hand joints.  Motor strength for all major muscles of the arm 
and forearm was 5/5.  The examiner did note some atrophy of 
the dorsum muscles of both the right and left arm.  Sensory 
examination revealed no abnormality in sensory perception of 
any nerve distribution.  There was no evidence of any 
vascular problems.  There was no clinical evidence of a 
neurologic deficit.  The diagnostic impression was:  right 
arm gunshot wound with history of some neurologic deficit 
which is not obvious by physical examination.


II.  Legal Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155 (West 
1991).

Although the evaluation of a service-connected disorder 
requires a review of the appellant's entire medical history 
regarding that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disorder is 
the current level of disability.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. §§ 4.2, 4.3 (1998).  If there is a question 
as to which evaluation to apply to the appellant's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The laws and regulations governing the evaluation of 
disabilities of muscle injuries were changed, effective July 
3, 1997.  See 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 
5314 (1996), as amended by 62 Fed. Reg. 30,235--30,2402, 
(June 3, 1997).  The amendments were made to update this 
portion of the rating schedule to ensure usage of current 
medical terminology and unambiguous criteria as well as to 
reflect medical advances since the last review.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 
1999) (the Court) held that when there has been a change in 
an applicable statute or regulation after a claim has been 
filed but before a final decision has been rendered, VA must 
apply the version of the statute or regulation which is most 
favorable to the claimant, unless otherwise provided by 
Congress.  The veteran's claim was filed prior to the 
amendments; however the RO has evaluated the appellant's 
muscle injury disability under the old regulations in 
September 1994, and under both the old and new regulations in 
July 1999.  Therefore, the Board must evaluate the veteran's 
claim for an increased rating under both the pre-July 3, 
1997, and the current rating schedule provisions in order to 
ascertain which version is most favorable to the veteran, if 
indeed, one is more favorable than the other.

It is further noted that as the statement of the case in July 
1999 included the new regulations, the veteran was given 
notice of the new regulations and his representative had an 
opportunity to submit evidence and argument related to the 
new regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Muscle injuries are rated for impairment of the muscles 
damaged by the shell or shrapnel fragments.  Under the old 
regulations, the principal symptoms of disability from 
shrapnel and shell fragments and high velocity bullets were 
described as weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement.  The physical factors were 
intermuscular fusing and binding and welding together of 
fascial planes and aponeurotic sheaths.  38 C.F.R. § 4.50.  
(1996).  When the muscle codes were amended in July 1997, 
that provision was deleted.  However, the current regulation 
provides that "the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement."  38 C.F.R. § 4.56(c) (1998).  

The specific factors to be considered in evaluating muscle 
disability attributable to gunshot or other trauma are 
essentially the same under the old and the revised rating 
schedule provisions.  See 38 C.F.R. § 4.56 (1996), and as 
amended, 62 Fed. Reg. 30238.  The Board observes that 38 
C.F.R. § 4.56(d) recodified the provisions of 38 C.F.R. 
§ 4.56(a)-(d) in effect prior to July 3, 1997 without 
substantive change.  See 38 C.F.R. § 4.56 (1998).

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  A moderate disability 
will be manifested by entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).  A moderately severe disability will 
be manifested by entrance and exit scars indicating the track 
of the missile through one or more muscle groups; indications 
on palpation of moderate loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side; and with tests of strength and endurance 
compared with the sound side demonstrating positive evidence 
of impairment.  38 C.F.R. § 4.56(d)(3).  A severe muscle 
disability will be manifested by ragged, depressed and 
adherent scars indicating wide damage to muscle groups caused 
by the missile, with test of strength, endurance, or 
coordinated movements showing severe impairment of function.  
38 C.F.R. § 4.56(d)(4).

The schedular ratings applicable to the appellant's gunshot 
wound disability did not change as a result of these 
revisions.  The Board finds no substantive differences 
between the amended provisions of the Rating Schedule and the 
prior version with respect to the ratings assigned to the 
appellant's muscle injury disability.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that analysis must be made of the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The RO rated the veteran's right shoulder injury pursuant to 
Diagnostic Code 5303, Muscle Group III.  Muscle Group III 
encompasses the intrinsic muscles of the shoulder girdle, 
that is, (1) Pectoralis major I (clavicular); and (2) 
deltoid.  The functions affected are elevation and abduction 
of arm to level of shoulder and act with 1 and 2 of Muscle 
Group II in forward and backward swing of arm.  A moderate 
disability on either the dominant or nondominant side 
warrants a 20 percent evaluation.  A moderately severe injury 
to the dominant arm warrants a 30 percent evaluation, and a 
20 percent evaluation is warranted for a moderately severe 
injury to the nondominant upper extremity.  A severe injury 
of the dominant side warrants a 40 percent evaluation and a 
severe injury of the nondominant side warrants a 30 percent 
evaluation.  38 C.F.R. § 4.73, Code 5303 (1998).  These are 
the same ratings applicable for the comparable levels of 
disability under the rating code prior to the revision.

The evidence shows that the veteran is right-handed.  
Therefore, in order to achieve a higher disability rating 
than 20 percent for the right shoulder, the dominant side, 
there would have to be a moderately severe disability.  This 
would require that there be such objective findings as 
relatively large entrance and exit scars and so situated as 
to indicate track of missile through important muscle groups; 
indications of moderate loss of deep fascia, muscle substance 
or normal firm resistance of muscles compared with the sound 
side, and positive evidence of impaired strength and 
endurance compared with the sound side.

Electromyogram and nerve conduction studies in 1993 were 
normal, indicating no significant neurological defect at that 
time.  Only slight decreased muscle strength of the right arm 
was noted in March 1994.  The clinical findings at the 
September 1997 examination revealed no gross abnormality. 
There was no loss of motor strength or hand grip and no 
limitation of motion or any significant neurological 
impairment.  The veteran's only complaint was of decreased 
strength in the right arm and hand grip.  The only positive 
finding of some atrophy of the dorsum muscles applied equally 
to the right and left arm, and there were no positive 
findings of impaired strength and endurance of the right arm 
as compared with the left arm.  

Accordingly, on these facts, the Board concludes that the 
appellant is appropriately rated for his service-connected 
residual gunshot wound of the right shoulder at the 20 
percent disability rating level assigned under Diagnostic 
Code 5303.  As detailed above, based on the schedular 
criteria for the dominant shoulder under Code 5303, a 20 
percent rating is warranted for a moderate injury disability.  
A moderately severe injury of the dominant side warrants a 30 
percent evaluation.  The objective medical evidence in this 
case demonstrates no more than the currently recognized 
moderate injury based on the fact that there was a "through-
and-through" wound.  There is certainly no objective 
evidence of loss of deep fascia, muscle substance or 
resistance when compared to the sound (left) side such as to 
warrant the higher rating for disability due to moderately 
severe injury.  In reaching this decision, the Board has 
considered the criteria of 38 C.F.R. § 4.40 and 4.45 as well 
as the Court's holding in DeLuca.  However, the Board finds 
that even with consideration of the veteran's complaint of 
increased difficulty and weakness with use, his symptoms are 
more analogous to the criteria for the currently assigned 20 
percent rating.  It is also noted that there is some medical 
evidence to suggest that these recent subjective complaints 
are related to his cervical spine degenerative joint disease 
and degenerative disc disease.  Thus, the Board concludes 
that the preponderance of the evidence is against the claim 
for an increased evaluation.  Therefore, the claim must be 
denied.



ORDER

An increased rating for residuals of GSW of the right upper 
deltoid area is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 


